      Case 2:20-cv-00178-TBM-MTP Document 45 Filed 05/28/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                              EASTERN DIVISION

DEXTER HART                                                                     PLAINTIFF

v.                                           CIVIL ACTION NO. 2:20-cv-178-TBM-MTP

SOUTHERN FINANCIAL SYSTEMS, INC.                                            DEFENDANT

             ORDER DENYING WITHOUT PREJUDICE DEFENDANT’S
              MOTION TO DISMISS OR FOR SUMMARY JUDGMENT

       This matter came before the Court on Defendant’s Motion to Dismiss or for Summary

Judgment [24] on May 28, 2021. At the hearing conducted in this matter, the Court, having

considered the pleadings, the record, the oral arguments of counsel, and the relevant legal

authority, announced its findings and conclusions. The Court concluded that the Defendant’s

Motion to Dismiss or for Summary Judgment should be denied without prejudice.

       IT IS THEREFORE, ORDERED AND ADJUDGED that, for the reasons stated on the

record at the hearing held on May 28, 2021, the Defendant’s Motion to Dismiss or for Summary

Judgment [24] is DENIED WITHOUT PREJUDICE.

       THIS, the 28th day of May, 2021.


                                                 ___________________________
                                                 TAYLOR B. McNEEL
                                                 UNITED STATES DISTRICT JUDGE
